EXHIBIT 4.5 DateNovember DRYSHIPS INC. as Borrower - and - THE BANKS AND FINANCIAL INSTITUTIONS listed in Part A of Schedule 1 as Lenders - and - HSH NORDBANK AG as Agent and Security Trustee - and - HSH NORDBANK AG as Lead Arranger and Lead Bookrunner - and - THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND as Joint Bookrunner - and - HSH NORDBANK AG and THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND as Joint Underwriters - and - THE BANKS AND FINANCIAL INSTITUTIONS listed at Part B of Schedule 1 as Swap Banks SUPPLEMENTAL AGREEMENT relating to revolving credit and term loan facilities of (originally) up to US$518,750,000 in aggregate INDEX Clause Page 1 INTERPRETATION 2 2 AGREEMENT OF THE CREDITOR PARTIES 3 3 CONDITIONS PRECEDENT 3 4 REPRESENTATIONS AND WARRANTIES 4 5 AMENDMENTS TO LOAN AGREEMENT AND OTHER FINANCE DOCUMENTS 4 6 FURTHER ASSURANCES 10 7 FEES AND EXPENSES 10 8 COMMUNICATIONS 11 9 SUPPLEMENTAL 11 10 LAW AND JURISDICTION 11 REPAYMENT OF TERM LOAN 13 EXECUTION PAGES 15 THIS AGREEMENT is made onNovember BETWEEN (1) DRYSHIPS INC.as Borrower; (2) THE BANKS AND FINANCIAL INSTITUTIONSlisted in Part A of Schedule 1, as Lenders; (3) HSH NORDBANK AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Federal Republic of Germany, as Agent; (4) HSH NORDBANK AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Federal Republic of Germany, as Security Trustee; (5) HSH NORDBANK AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Federal Republic of Germany, as Lead Arranger; (6) HSH NORDBANK AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Federal Republic of Germany, as Lead Bookrunner; (7) THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, acting through its office at New Uberior House, 11 Earl Grey Street, Edinburgh, EH2 9BN, Scotland, as Joint Bookrunner; (8) HSH NORDBANK AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095, Hamburg, Federal Republic of Germany and THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, acting through its office at New Uberior House, 11 Earl Grey Street, Edinburgh, EH2 9BN, Scotland, as Joint Underwriters; and (9) THE BANKS AND FINANCIAL INSTITUTIONS listed at Part B of Schedule 1, as Swap Banks. BACKGROUND (A) By a loan agreement dated 31 March 2006 (as supplemented and amended by a supplemental letter dated 15 May 2006, the “Loan Agreement”)and made between (i) the Borrower, (ii) the Lenders, (iii) the Agent, (iv) the Security Trustee, (v) the Lead Arranger, (vi) the Lead Bookrunner, (vii) the Joint Bookrunner, (vii) the Joint Underwriters and (ix) the Swap Banks, the Lenders agreed to make available to the Borrower both term loan and short-term credit facilities of (originally) up to US$518,750,000 in aggregate. (B) The Borrower has made a request to the Creditor Parties to: (i) increase the amount of the Term Loan by US$9,942,042 and to allow the Borrower to use the increase to part-finance the acquisition of m.v. “REDONDO” by the wholly-owned subsidiary of the Borrower, Argo Owning Company Limited, being a corporation incorporated in, and existing under the laws of, the Marshall Islands; and (ii) increase the amount of the Credit Facility by US$60,541,000 and to allow the Borrower to use the increase to (a) refinance the existing indebtedness secured onm.v.s “DELRAY”, “ESTEPONA” and “FORMENTERA” owned by the wholly-owned subsidiaries of the Borrower, Classical Owning Company Limited, Human Owning Company Limited and Paternal Owning Company Limited (each being a corporation incorporated in and existing under the laws of the Republic of the Marshall Islands) and (b) provide working capital for its general corporate purposes. (C) Following the drawdown of the increase to the Term Loan and the Credit Facility referred to in Recital (B) above the consolidated Term Loan will be secured on the Ships listed in Appendix III. (D) This Agreement sets out the terms and conditions on which the Creditor Parties agree, with effect on and from the Effective Date, to amend the Loan Agreement. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Defined expressions.Words and expressions defined in the Loan Agreement and the other Finance Documents shall have the same meanings when used in this Agreement unless the context otherwise requires. 1.2 Definitions.In this Agreement, unless the contrary intention appears: “Argo” means Argo Owning Company Limited, a corporation incorporated and existing under the laws of the Republic of the Marshall Islands and having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960; “Effective Date”means the date on which the conditions precedent in Clause 3 are satisfied; “Loan Agreement”means the loan agreement dated 31 March 2006 (as supplemented and amended by a supplemental letter dated 15 May 2006) referred to in Recital (A); “Mortgage Amendment”means, in relation to each Mortgage, an amendment to such Mortgage, to be in such form and on such terms as may be acceptable to the Lenders and in the plural, means all of them; “Named Ships” means each of: (a) the 1994-built bulk carrier of 38,267 gross registered tons and 23,975 net registered tons registered in the ownership of Classical under Maltese flag with the name “DELRAY”; (b) the 1994-built bulk carrier 38,267 gross registered tons and 23,975 net registered tons registered in the ownership of Human under Maltese flag with the name “ESTEPONA”; and (c) the 1996-built bulk carrier 38,267 gross registered tons and 23,975 net registered tons registered in the ownership of Paternal under Maltese flag with the name “FORMENTERA”; “Replacement Ship” means the 2000-built bulk carrier of 40,562 gross registered tons and 26,139 net registered tons currently registered in the ownership of the Replacement Ship Seller under Bahamas flag with the name “LIBERTY ONE” which is to be acquired by Argo pursuant to the Replacement Ship MOA and registered in its ownership under
